UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2485



ROBERT JOHN SCHIEBLE, JR.,

                                              Plaintiff - Appellant,

          versus


TROY KNIGHT; JAMES BELL; PATRICK WATTS;
TOLBERT GOOLSBY; JASPUTON CREATON; KENNETH
RICHSTAD; CRISTINE BERG; JEAN TOAL; CHARLIE
CONDON; OTHER ASSOCIATE JUSTICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-03-2068-3-12)


Submitted: February 19, 2004               Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert John Schieble, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert John Schieble, Jr., seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief without prejudice on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error. Accordingly, we deny Schieble’s motion for leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by

the district court.   See Schieble v. Knight, No. CA-03-2068-3-12

(D.S.C. filed Nov. 3, 2003 & entered Nov. 4, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 2 -